DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in the application.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Claim 1 and dependent claims: “a neural network”; Claim 3: “means of a kernel perceptron”; Claim 12: “an image acquisition module”; Claim 13: “a neural network”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Per claim 14, based upon consideration of all of the relevant factors with respect to the claim as a whole, claim 14 held to claim purely “A computer program...", and is therefore rejected as ineligible subject matter.  
A program, when not claimed as embodied in non-transitory computer-readable media is functional descriptive material per se and is not statutory because it is not capable of causing functional change in the computer. See originally-filed specification page 11 lines 4-7. A claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest elements of the computer which permit the computer program’s functionality to be realized, and is thus statutory. See MPEP 2106.01 (I).
Per claim 15, based upon consideration of all of the relevant factors with respect to the claim as a whole, claim 15 held to claim a computer readable medium that does not preclude signals or carrier waves from serving as said medium, and is therefore rejected as ineligible subject matter. See originally-filed specification page 11 lines 4-7, per se in view of the ordinary and customary meaning of computer readable media. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug. 24, 2009; p. 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 (6th line) the phrase “for example a scale value” contains indefinite subject matter. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 seems to be an independent program claim, but is dependent upon method claim 1. Applicant is advised to rewrite claim 14 and convert it into a proper independent claim. Claim 15 has similar issue.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4, 7, 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (Xiang, Y., et al., “ObjectNet3D: A Large Scale Database for 3D Object Recognition,” European Conference on Computer Vision, ECCV 2016, September 17, 2016, hereafter Xiang), in view of Wang et al. (US Patent 10,445,402 B1, hereafter Wang).
As per claim 1, Xiang teaches the invention substantially as claimed including a method (page 168 section 4 “Baseline Experiment”) for processing an image comprising inputting the image to a neural network (Fig. 7) configured to:
obtain a feature map and perform a classification on the feature map to deliver (Fig. 7 “Conv layers Feature Extraction”; page 169 para. following section 4.2 title lines 6-7):
the type of at least one object visible on the image (Fig. 7 right end FC with dimension 101 for object classification; page 169 para. following section 4.2 title last 5 lines), 
the position and shape in the image of at least one two-dimensional bounding box surrounding the at least one object (Fig. 7 right end FC with dimension 404 for bounding box prediction; page 169 para. following section 4.2 title last 5 lines), 
at least one possible viewpoint for the at least one object (Fig. 7 right end FC with dimension 303 for viewpoint prediction; page 171 para. following section 4.3 title); 

	Xiang, however, does not teach generating a plurality of feature maps, each feature map having a respective resolution and a respective depth.
 Wang is evidenced that calculating a multiscale feature maps, each feature map having a respective resolution and a respective depth, is well-known and practiced (FIG. 4; col. 7 line 60-col. 8 line 5). 
Taking the combined teachings of Xiang and Wang as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider generating multiscale feature maps as performed by Wang in order to deliver classification result in different scales. It is noted that some features may only be visible in a certain resolution.
The combination of Xiang and Wang then renders obviousness of delivering the respective results for each feature map.

As per claim 2, dependent upon claim 1, Xiang in view of Wang teaches that the image is a color image (Wang FIG. 6 #404), or a color and depth image.

As per claim 4, dependent upon claim 1, Xiang in view of Wang teaches more than two feature maps are obtained, or six feature maps are obtained, the feature maps each having a different resolution (Wang FIG. 4 six feature maps; col. 8 lines 26-32).



As per claim 10, dependent upon claim 1, Xiang in view of Wang teaches the neural network outputs one of more groups of information each associated with an object visible on the image, with each group comprising the type of the object, the position and shape of a bounding box surrounding the object, the viewpoint, and the in-plane rotation (See rejections applied to claim 1), and the method further comprises:
elaborating a score (for example a scalar value) for each group outputted by the neural network,
comparing each score predetermined threshold,
keeping only the groups having a score above said threshold (Xiang page 170 Table 3, Fig. 8 and the para. following Fig. 8 caption).

Claim 13, an independent system claim, is rejected as applied above to corresponding method claim 1.

Claim 14, dependent upon claim 1, is rejected as applied to claim 1 above.

Claim 15, dependent upon claim 1, is rejected as applied to claim 1 above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (Xiang, Y., et al., “ObjectNet3D: A Large Scale Database for 3D Object Recognition,” European Conference on Computer Vision, ECCV 2016, September 17, 2016, hereafter Xiang), in view of Wang et al. (US Patent 10,445,402 B1, hereafter Wang), as applied above to claim 1, and further in view of Ratner (US Publication 2018/0295375 A1).
As per claim 3, dependent upon claim 1, Xiang in view of Wang does not teach the claimed limitations.
Ratner is evidenced that using a kernel-based perceptron classifier for object classification is well-known and practiced (para. [0342]).
Taking the combined teachings of Xiang, Wang and Ratner as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider using a kernel-based perceptron classifier for object classification as performed by Ratner in order to perform the classification accurately. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (Xiang, Y., et al., “ObjectNet3D: A Large Scale Database for 3D Object Recognition,” European Conference on Computer Vision, ECCV 2016, September 17, 2016, hereafter Xiang), in view of Wang et al. (US Patent 10,445,402 B1, hereafter Wang), as applied above to claim 1, and further in view of Wang et al. (Wang, W., et al., .
As per claim 5, dependent upon claim 1, Xiang in view of Wang teaches obtaining object pose and in-plane rotation of an object using viewpoint estimation (Xiang Fig. 4(a) shows a camera model in which viewpoint, in-plane rotation and object pose are closely related. Xiang further teaches estimation of azimuth, elevation and in-plane rotation (see page 171 para. following section 4.3 title)). Xiang in view of Wang, however, does not teach estimating a 6D object pose.
Wang_1 discloses a method for object recognition and 6D pose estimation using Viewpoint oriented Color-Shape Histogram (VCSH) (Abstract). During the recognition phase, the object is identified and the closest viewpoint is extracted using the built feature database and object’s features from real scene. The estimated closest viewpoint provides a good initialization for object pose estimation. The estimated object pose is then optimized using the iterative closest point strategy (Abstract; Fig. 1; section 2.2-2.3).
Taking the combined teachings of Xiang, Wang and Wang_1 as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider estimating 6D pose of an object based on viewpoint in order to obtain a complete object pose.  

As per claim 6, dependent upon claim 5, Xiang in view of Wang and Wang_1 further teaches obtaining the 6D pose further comprises refining the 6D pose using a color-based approach, or a contour-based approach, or a Depth-based approach .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (Xiang, Y., et al., “ObjectNet3D: A Large Scale Database for 3D Object Recognition,” European Conference on Computer Vision, ECCV 2016, September 17, 2016, hereafter Xiang), in view of Wang et al. (US Patent 10,445,402 B1, hereafter Wang), as applied above to claim 10, and further in view of Akselrod-Ballin et al. (US Patent 10,223,610 B1, hereafter Akselrod-Ballin).
As per claim 11, dependent upon claim 10, Xiang in view of Wang does not teaches the claimed limitations.
 Akselrod-Ballin discloses a method for object detection and classification (ABSTRACT). After producing the one or more classifications, one or more bounding boxes of the one or more classifications are projected on the input image. The plurality of bounding boxes of the plurality of classifications are clustered according to redundant and overlapping bounding boxes, to ignore redundancies and overlaps. Optionally, the clustering is done by non-maximum suppression, where one or more classification with highest probability scores are selected and one or more classifications are suppressed, each of the one or more suppressed classifications having a bounding box significantly 
 Taking the combined teachings of Xiang, Wang and Akselrod-Ballin as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider removing bounding boxes in a manner as performed by Akselrod-Ballin in order to reduce redundancies while maintaining high quality classifications. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (Xiang, Y., et al., “ObjectNet3D: A Large Scale Database for 3D Object Recognition,” European Conference on Computer Vision, ECCV 2016, September 17, 2016, hereafter Xiang), in view of Wang et al. (US Patent 10,445,402 B1, hereafter Wang), as applied above to claim 1, and further in view of PHATTARALERPHONG et al. (PHATTARALERPHONG, J., et al., “A method for 3D reconstruction of tree crown volume from photographs: assessment with 3D-digitized plants,” Tree Physiology 25, pp. 1229–1242, Aug. 1, 2005, hereafter PHATTARALERPHONG).
As per claim 12, dependent upon claim 1, Xiang in view of Wang does not teach the recited limitations.
PHATTARALERPHONG discloses a method for reconstructing tree crown volume from a set of images taken from various directions (Abstract). Specifically, PHATTARALERPHONG discloses a camera model representing the relation between the distance between an object and a camera, and diagonal length of the bounding box 
 Taking the combined teachings of Xiang, Wang and PHATTARALERPHONG as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider calculating the distance from camera to object as performed by PHATTARALERPHONG in order to obtain the distance using information in captured image in a convenient manner.  

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664